United States Court of Appeals
                                                                 Fifth Circuit
                                                                 F I L E D
                         In the                                  April 11, 2005
    United States Court of Appeals                         Charles R. Fulbruge III
               for the Fifth Circuit                               Clerk
                    _______________

                      m 04-40663
                    _______________




JUAN VASQUEZ; RAYMOND MARTINEZ; JEFFREY DEMICH;
   JAMES RODRIGUE; ELIZABETH LAUER; DON PRICE,

                                        Plaintiffs-Appellants,

                        VERSUS

          FEDERAL EXPRESS CORPORATION,

                                        Defendant-Appellee.




           _________________________

       Appeals from the United States District Court
            for the Eastern District of Texas
               m 3:02-CV-400-RAS-DDB
          ______________________________
Before SMITH, DENNIS, and PRADO,
  Circuit Judges.

PER CURIAM:*

   Current and former employees of Federal
Express Corporation appeal a summary judg-
ment in this action asserting various violations
of the employment laws. We have reviewed
the briefs and pertinent portions of the record
and have heard the arguments of counsel. As
a matter of law, there are no violations under
any of the theories asserted. Nor is there a
showing of any improperly-motivated deci-
sions.

   The summary judgment is AFFIRMED.




   *
     Pursuant to 5TH CIR. R. 47.5, the court has
determined that this opinion should not be pub-
lished and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.

                                                       2